                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

 TRUSTEES OF THE CARPENTERS
 PENSION TRUST FUND – DETROIT &
 VICINITY,                                           Case No. 17-12822
                                                     Honorable Laurie J. Michelson
         Plaintiffs,

 v.

 ESTATE OF BILLIE JO MEADOWS and
 JOAN MEADOWS,

         Defendants.




      ORDER DENYING PLAINTIFFS’ MOTION FOR DEFAULT JUDGMENT [10]
        AND DISMISSING PLAINTIFFS’ COMPLAINT WITHOUT PREJUDICE


        In 1995, Billie Jo Meadows designated his then-wife, Joan Meadows, as the surviving-

spouse beneficiary of his pension benefits. (ECF No. 1, PageID.10.) The two divorced in 2008.

And in 2011, Billie Jo died. Despite the couples’ split, the Trustees of the Carpenters Pension Trust

Fund – Detroit & Vicinity (“Trustees”) began distributing the survivor benefits to Joan upon Billie

Jo’s death. (ECF No. 1, PageID.4.)

        After Billie Jo died, his estate and Joan got into a dispute that ended up in state court. And

in 2015, a state-court jury awarded the Estate about $265,000 in damages. (ECF No. 1-8,

PageID.57.)

        In an apparent effort to ensure that Joan would pay that judgment, the state court entered

orders in April and May 2017 requiring the Trustees to redirect Joan’s survivor benefits into an

IOLTA account held by the Estate’s attorney. (ECF No. 1, PageID.49; ECF No. 1, PageID.52.)
The Trustees appeared at a show-cause hearing in June 2017 but failed to convince the state court

that they could not comply with the order to pay into the IOLTA. (ECF No. 1-6, PageID.50.) Thus,

following the hearing, the state court again entered an order requiring the Trustees to deposit Joan’s

benefits into the IOLTA account (the “June 2017 order”). (ECF No. 1-7, PageID.52.)

       Undeterred, the Trustees filed this lawsuit against the Estate and Joan Meadows. (ECF

No. 1.) As against Meadows, the Trustees say that if she waived her rights to Billie Jo’s pension

benefits in the divorce judgment, then she has been unjustly enriched by receiving payments since

Billie Jo’s death. (ECF No. 1, PageID.7.) As against the Estate, the Trustees ask the Court to

declare the state court’s June 2017 order preempted by the Employee Retirement Income Act

(ERISA) and declare it void under ERISA’s anti-alienation provision. (ECF No. 1, PageID.6–7.)

       Although this Court has concerns about the Trustees’ second bite at the apple, the Estate

apparently has no qualms. The Trustees served the Estate on October 28, 2017. (ECF No. 5.) Yet

the Estate did not file a responsive pleading in the time allotted by the Federal Rules of Civil

Procedure. Indeed, the Estate has yet to take any action in this case. So the Trustees requested, and

the Court Clerk entered, a default against the Estate. (ECF No. 11.)

       The Trustees now ask the Court to enter a default judgment. (ECF No. 10, PageID.143.)

Specifically, the Trustees ask for (1) “A declaration from this Court stating that the June [2017]

Order of the Estate v. Meadows Family Court Case is preempted by ERISA,” and (2) “A

declaration stating that the June [2017] Order is void to the extent it directs the Trustees of the

Pension Fund to make payments of Fund benefits to any account other than the one voluntarily

designated by a participant.” (ECF No. 10, PageID.150.)

       A good case could be made for applying Rooker-Feldman here. The Trustees’ injury is the

June 2017 state court order itself—it is that order that requires the Trustees to pay into an IOLTA

                                                  2 
 
account, which, in the Trustees’ view, violates ERISA. Indeed, the Trustees want the Court to

declare the order void or preempted. See Evans v. Cordray, 424 F. App’x 537, 539 (6th Cir. 2011)

(focusing on requested relief in deciding whether Rooker-Feldman applies); McCormick v.

Braverman, 451 F.3d 382, 393 (6th Cir. 2006) (“If the source of the injury is the state court

decision, then the Rooker–Feldman doctrine would prevent the district court from asserting

jurisdiction.”). And the Trustees appeared in the litigation between the Estate and Joan and

presumably made the very argument they are making to this Court. Still, they were not a party to

that case and they were not privies of a party to that case. See McCormick, 451 F.3d at 395 (noting

that the Rooker-Feldman “doctrine only applies to bar a federal plaintiff’s claim when she was a

party in the state court action” but extending doctrine to include privies of a party).

       Ultimately, the Court need not decide the Rooker-Feldman question because the Trustees’

claims against the Estate are moot. See In re: 2016 Primary Election, 836 F.3d 584, 587 (6th Cir.

2016) (“Federal law . . . does not dictate a sequencing of jurisdictional issues. All that matters is

that courts must decide jurisdictional issues before merits issues.”). As noted, in the litigation

between the Estate and Joan, the state trial court ordered the Trustees to directly deposit Joan’s

survivor benefits into the Estate’s attorney’s IOLTA account. Meadows filed an appeal in that

case. And on February 14, 2019, the Michigan Court of Appeals found that “the trial court’s orders

directing that [Joan Meadow’s] pension proceeds be paid to the estate’s counsel’s trust account . . .

violated ERISA’s anti-alienation provision[.]” See Estate of Meadows by Meadows v. Meadows,

No. 339987 LC, 2019 WL 637289, at *10 (Mich. Ct. App. Feb. 14, 2019). As such, the June 2017

order that the Trustees want this Court to declare void or preempted will be vacated once the

Michigan Court of Appeals remands the case to the trial court. In other words, the Michigan Court

of Appeals’ holding effectively voids the order that the Trustees want this Court to void. And as

                                                  3 
 
of now, because the June 2017 order will be vacated (absent a reversal by the Michigan Supreme

Court), the issue of whether it is preempted by ERISA is also moot.

              For the reasons stated, the Court DENIES the Trustees’ motion to enter default judgment

against the Estate and DISMISSES AS MOOT their claims against the Estate. Moreover, because

the Trustees’ claim against Joan Meadows arises under state law (unjust enrichment) and because

the Trustees have not pled that they and Joan are citizens of different states (and the Court doubts

they are), the Court DISMISSES WITHOUT PREJUDICE the Trustees’ claim against Joan.1

              SO ORDERED.

                                                               s/Laurie J. Michelson
                                                               LAURIE J. MICHELSON
                                                               UNITED STATES DISTRICT JUDGE


Date: March 19, 2019




                                                            
1
     The Court simplified the procedural history but it is, in fact, complicated.
        After Billie Jo’s death in 2011, the Estate sued the Trustees and Joan Meadows in federal
court; that case was dismissed for lack of subject-matter jurisdiction. See Estate of Meadows v.
Carpenters’ Pension Tr. Fund-Detroit & Vicinity, No. 11-15686, 2012 WL 706835 (E.D. Mich.
Mar. 5, 2012).
        So the Estate filed in state court. See Estate of Meadows v. Carpenters’ Pension Trust Fund
– Detroit & Vicinity and Joan Meadows, No. 12-006956-CZ (Mich. 3d Cir. Ct. filed May 22,
2012). But the Trustees removed that case to federal court. The federal court remanded the case
for lack of subject-matter jurisdiction. Meadows v. Meadows et al., No.12-13369, slip op. at 10
(E.D. Mich. Apr. 23, 2013) (“In this Court’s view, the [Trustees’] counsel knew or should have
known this when removing the Estate’s Complaint to federal court, particularly as the removal
followed the [Trustees’] success in persuading [this] Court to dismiss the identical complaint in
Meadows I based on lack of subject matter jurisdiction.”). For reasons not known to this Court,
that case was later dismissed. (See ECF No. 1-5, PageID.47.)
        Then, in 2017, the Trustees filed this case.
        Meanwhile, the litigation between the Estate and Joan has been ongoing—apparently as
part of the original divorce proceeding. See Billie Jo Meadows v. Joan Meadows, No. 07-705162-
DO (Mich. 3d Cir. Ct. filed Feb. 23, 2007); Estate of Meadows by Meadows v. Meadows, No.
339987 LC, 2019 WL 637289 (Mich. Ct. App. Feb. 14, 2019). 
                                                                 4 
 
                                CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing document was served upon counsel of record
and/or pro se parties on this date, March 19, 2019, using the Electronic Court Filing system
and/or first-class U.S. mail.


                                            s/William Barkholz
                                            Case Manager




                                               5 
 
